I did not know, at the time of writing the original opinion, it would be contended that as the witnesses were indicted for perjury, that this would render them incompetent as witnesses, and did not discuss that feature. That two or more witnesses were indicted for perjury on account of their testimony in a given case, would not render them incompetent, unless it was contended they had entered into a conspiracy to do so, and they had been so indicted. An indictment does not render a person incompetent as a witness, unless the witness is charged with being an accomplice, accessory or principal in the commission of an offense for which the person is on trial. (Art. 791, C.C.P.) Secker v. State, 28 Texas Crim. App., 479; Gray v. State, 24 Texas Crim. App., 611. Anderson v. State, 56 Tex. Crim. 360, is strictly in point.